207 F.2d 780
53-2 USTC  P 9615
L. R. McKEE and Lulu McKee, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE.
No. 14718.
United States Court of AppealsEighth Circuit.
Oct. 28, 1953.

Carl H. Lambach and Margaret Stevenson, Davenport, Iowa, for petitioners.
H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Sp. Asst. to Atty. Gen., and Kenneth W. Gemmill, Acting Chief Counsel, Philadelphia Pa., Bureau of Internal Revenue, for respondent.
PER CURIAM.


1
Decision of Tax Court entered on June 12, 1952, 18 T.C. 512, reversed and cause remanded to said Tax Court for entry of a decision in accordance with the provisions of Section 24(c), Internal Revenue Code, as now amended by Section 202 of the Technical Changes Act of 1953, 26 U.S.C.A. § 24(c).